PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
TAN, WEN
Application No. 15/932,505
Filed: 7 Mar 2018
For: THE USE OF KAURANES COMPOUNDS IN THE MANUFACTURE OF MEDICAMENT FOR TREATMENT OF CADIAC HYPERTROPY AND PULMONARY HYPERTENSION
:
:
:
:	ON PETITION
:
:
:



This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed December 27, 2021.  

The petition under 37 CFR 1.137(a) is DISMISSED without consideration on the merits.

Any request for reconsideration of this decision must be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. No additional petition fee is required for the filing of a renewed petition.

On July 20, 2018, the Office mailed a Restriction Requirement, which set a shortened statutory period for reply of two (2) months from the date of the Office action. Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a). In the absence of the filing of a timely and proper reply, the application became abandoned on September 21, 2018. On February 6, 2019, the Office mailed a Notice of Abandonment. 

On August 22, 2021, petitioner filed a petition under 37 CFR 1.137(a) and a reply to the Restriction Requirement. On November 1, 2021, the Office issued a decision dismissing the petition under 37 CFR 1.137(a) without consideration on the merits. The decision of November 1, 2021, informed petitioner that neither the petition nor the reply were properly signed in accordance in 37 CFR 1.31 and 1.33(b). The Office set a period of two months, plus extensions of time under 37 CFR 1.136(a), from the November 1, 2021 date of the decision to submit a request for reconsideration.



This application named two named applicants - inventor Wen Tan and Key-Pharma Biomedical Inc. (Key Pharma), a juristic entity. Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. See 37 CFR 1.33(b)(3). As stated in the decision of November 1, 2021, Wen Tan may sign correspondence on behalf of himself, if not represented by a patent practitioner. However; a registered patent practitioner must sign correspondence with the USPTO such as the petition under 37 CFR 1.137(a) to revive the application and the reply to the Restriction Requirement on behalf of the juristic entity-applicant, Key-Pharma in compliance with 37 CFR 1.33(b)(3). If the registered patent practitioner also represents inventor Wen Tan, the practitioner may sign on behalf of both applicants. 

It does not appear that Jiedi Chen is an attorney or agent who is registered to practice before the U.S. Patent and Trademark Office in patent matters. Therefore, Jiedi Chen’s signature on the documents presented on December 27, 2021, is unacceptable and does not meet the requirements of 37 CFR 1.33(b)(3). Accordingly, the renewed petition under 37 CFR 1.137(a) and the reply to the Restriction Requirement filed December 27, 2021, are not properly signed in accordance in 37 CFR 1.31 and 1.33(b) by both the inventor and a patent practitioner registered to before the USPTO on behalf of the juristic entity. As the present renewed petition is not properly signed, the Office will not consider the merits of the petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).